Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to the Application request filed on 09/10/2020.  Claims 1-6, 8-9, and 12-16 were pending. Claims 1-6, 8-9, 12-16 are rejected.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 09/10/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
4.1.	Figures 1A, 1B, 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
4.2.	The drawings FIG.8 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) S202, S203, S204 not mentioned in the description:
4.3.	Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

5.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.2.	Claims 1-2, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. ("Xia”, US 2018/0295067 A1) in view of Trossen (US 2021/0081186 A1). 

Regarding Claim 1, Xia discloses a communication system, comprising: 
an NFV (Network Function Virtualization) orchestrator that integrally manages network function virtualization (Xia, FIG.2, network function virtualization orchestrator (NFVO) 102, VNFM (virtualized network function manager) 104, VIM (Virtualized Infrastructure Manager) 214, 220, [0038-39]: NFVO 102 may manage the network service (NS) lifecycle and coordinate the management of NS lifecycle, VNF (virtualized network function) lifecycle (supported by the VNFM entity 104) and NFVI resources (supported by at least one of the VIM 214, 220) to ensure an optimized allocation of the necessary resources); 
at least a first NFVI (Network Functions Virtualization Infrastructure) environment at a first site and a second NFVI environment at a second site (Xia, [0026-27]: Multiple network function virtualization infrastructure (NFVI) Points of Presence (NFVI-PoP) is a common scenario for VNF instance deployment. The NFVI-Pop is called site); and 
first and second VIMs (Virtualized Infrastructure Managers) that respectively manage operations of the first and second NFVI environments at the first and second sites (Xia, FIG.2, Virtualized Infrastructure Manager (VIM) 214, 220, network resources 216, 222, site 212, 218,  [0035]: Site 212 (“1st site”) comprises VIM 214 (“1st VIM”) and Network resource 216, and site 218 (“2nd site”) comprises VIM 220 (“2nd VIM”) and Network resource 222), 
(Xia, FIG.2, WAN 224, [0038-39]: NFVO stores the relation information between the identifier of the constituent VNF(s) or constituent nested NS instance(s) which consume the WAN 224 connectivity and the identifier of the WAN connectivity), and 
wherein the NFV orchestrator, by controlling the first and second VIMs based on the (Xia, [0004, 38-39]: the response grants by NVFO comprises WAN infrastructure manager (WIM) identifier and a granted WAN connectivity requirement approved by the NFVO, wherein, the granted WAN connectivity requirement describes a granted requirement for managing a WAN connectivity connecting the multiple sites (“NFVI”)  across a WAN), and 
further interconnects at least a first virtual network in the first NFVI environment at the first site and at least a second virtual network in the second NFVI environment at the second site (Xia, FIG.3, site 328, 330, WAN 322, [0050, 56, 95]: The NFVO 102 may determine a network connectivity, such as a virtual local area networks (VLAN), for connecting the sites 328 (“1st VLAN”) and site 330 (“2nd VLAN”) according to the requested WAN 322 connectivity requirements and the stored relationship between WAN network resource information and WAN connectivity information).  

However, Xia does not disclose
wherein the NFV orchestrator stores registration information 
wherein the NFV orchestrator stores registration information about NFVI 
Trossen discloses
wherein the NFV orchestrator stores registration information (Trossen, [0106]: the information provided in the VNF descriptor (VNFD) is used, e.g., by a NFVO to manage and orchestrate NSs and virtualized resources on a NFVI. As an example, in an NFV framework, before a VNF can start its lifecycle, the VNF is normally registered with a NFVO and the corresponding VNF data (e.g., a VNFD, etc.) is uploaded and stored. It is obvious for one of ordinary skill in the art to implement “storing the registration information of NFVI in the storage of the NFVO”)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “registering with NFVO” of Trossen into the invention of Xia. The suggestion/motivation would have been to improve NFVO to manage and orchestrate NSs and virtualized resources on a NFVI by having NFVI to register with a NFVO and the corresponding VNF data (e.g., a VNFD) is uploaded and stored (Trossen, [0105-106]).

Regarding Claim 2, Xia-Trossen discloses the communication system according to claim 1, wherein the NFV orchestrator selects the first and second NFVI environments based on a request from a user (Xia, [0055-56]: NFVO 102 may manage NFVI 212, 218 resources (supported by at least one of).

Regarding Claim 9, Xia discloses a communication method comprising: 
first and second VIMs (Virtualized Infrastructure(Xia, FIG.2, network function virtualization orchestrator (NFVO) 102, VNFM (virtualized network function manager) 104, VIM (Virtualized Infrastructure Manager) 214, 220, [0038-39]: NFVO 102 may manage the network service (NS) lifecycle and coordinate the management of NS lifecycle, VNF (virtualized network function) lifecycle (supported by the VNFM entity 104) and NFVI resources (supported by at least one of the VIM 214, 220) to ensure an optimized allocation of the necessary resources); and 
the NFV orchestrator, by controlling the first and second VIMs based on the (Xia, [0004, 38-39]: the response grants by NVFO comprises WAN infrastructure manager (WIM) identifier and a granted WAN connectivity requirement approved by the NFVO, wherein, the granted WAN connectivity requirement describes a granted requirement for managing a WAN connectivity connecting the multiple sites (“NFVI”)  across a WAN).  

However, Xia does not disclose


Trossen discloses
(Trossen, [0106]: the information provided in the VNF descriptor (VNFD) is used, e.g., by a NFVO to manage and orchestrate NSs and virtualized resources on a NFVI. As an example, in an NFV framework, before a VNF can start its lifecycle, the VNF is normally registered with a NFVO and the corresponding VNF data (e.g., a VNFD, etc.) is uploaded and stored. It is obvious for one of ordinary skill in the art to implement “storing the registration information of NFVI in the storage of the NFVO); and 

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “registering with NFVO” of Trossen into the invention of Xia. The suggestion/motivation would have been to improve NFVO to manage and orchestrate NSs and virtualized resources on a NFVI by having NFVI to register with a NFVO and the corresponding VNF data (e.g., a VNFD) is uploaded and stored (Trossen, [0105-106]).

Regarding Claim 12, Xia-Trossen discloses the communication method according to claim 9, comprising: selecting, by the NFV orchestrator, the first and second NFVI environments based on a request from a user (Xia, [0055-56]: NFVO 102 may manage NFVI 212, 218 resources (supported by at least one of VIM 214, 220 by selecting for determining the locations (e.g., a combination of site 212, 218, resource zone and host identifier) for placing the VNFCs based on the QoS information for the virtual links connecting the VNFCs and available network resources fulfilling this QoS requirement. It is obvious for one of ordinary skill in the art to implement the request is from a user).  

Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. ("Xia”, US 2018/0295067 A1) in view of Trossen (US 2021/0081186 A1) as applied to claim 1, and further in view of Allan (US 2016/0156718 A1). 

Regarding Claim 3, Xia-Trossen discloses the communication system according to claim 1 as set forth above, 
wherein the NFV orchestrator instructs the first VIM to generate a first network that connects a first gateway at the first site and a first tenant environment in the first NFVI environment and instructs the second VIM to generate a second network that connects a second gateway at the second site and a second tenant environment in the second NFVI environment (Xia, FIG.1, [0030]: Each virtualized network function components (VNFC) provides a defined sub-set of that VNF's functionality. The VNF elements are used to perform a virtualization of a network function in a non-virtualised network. For example, the network functions in the non-virtualized network may be serving gateways. Xia, FIG.3, virtual link 304, 306, virtualized compute resource (VCR) 320, 324, [0049]: WAN 322 connects VCR 320 of site 328 to VCR 324 of site 330). 
However, Xia-Trossen does not disclose
wherein the first and second gateways are interconnected via an inter-site network configured between the first site and the second site, and 
wherein the first tenant environment in the first NFVI environment and the second tenant environment in the second NFVI environment are interconnected via at least the first and second gateways and the inter-site network.  
Allan discloses
wherein the first and second gateways are interconnected via an inter-site network configured between the first site and the second site (Allan, [0007]: establish a communications session between a residential gateway and a virtual edge network function (vENF) in a network function virtualization infrastructure (NFVI) over an access network. Combined Xia, FIG.3, [0049]-Allan, [0007] teaches or suggests “WAN 322 connects vENF of site 328 to vENF of site 330”), and 
wherein the first tenant environment in the first NFVI environment and the second tenant environment in the second NFVI environment are interconnected via at least the first and second (Combined Xia, FIG.3, [0049]-Allan, [0007] teaches or suggests “WAN 322 connects virtual network of site 328 to virtual network of site 330”).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “virtual edge network function (vENF)“ of Allan into the invention of Xia-Trossen. The suggestion/motivation would have been to improve establishing communication session between residential gateway and virtual edge network function (VENF), involves exchanging data traffic with gateway over session between gateway and VENF upon completion of confirmation (Allan, Abstract, [0001-8]).

Regarding Claim 4, Xia-Trossen-Allan discloses the communication system according to claim 3, wherein the NFV orchestrator selects the first and second gateways based on gateway information received from the first and second VIMs in the first and second NFVI environments, respectively (Xia, FIG.3, site 328, 330, WAN 322, [0050, 56, 95]: The NFVO 102 may determine a network connectivity, for connecting the sites 328 (“1st VLAN”) and site 330 (“2nd VLAN”) according to the requested WAN 322 connectivity requirements and the stored relationship between WAN network resource information and WAN connectivity information; Xia, FIG.2, WAN 224, [0038-39]: NFVO 102 may manage NFVI 212, 218 resources (supported by at least one of the VIM 214, 220) to ensure an optimized allocation of the necessary resources; Trossen, [0106]: NFVO used the VNFD to manage and orchestrate NSs and virtualized resources on a NFVI).  

Regarding Claim 5, Xia-Trossen-Allan discloses the communication system according to (Allan, [0059]: vENF sends a service session request response to the residential gateway identifying an address of the vENF to service the session, and receive a DHCP offer including a IP address that enables the residential gateway to directly communicate with the vENF. Combined Xia, FIG.3, [0049]-Allan, [0007, 59] teaches or suggests connecting virtual network of site 328 (“1st site”) to WAN 322 via vENF of site 328); and 
(Allan, [0059]: vENF sends a service session request response to the residential gateway identifying an address of the vENF to service the session, and receive a DHCP offer including a IP address that enables the residential gateway to directly communicate with the vENF. Combined Xia, FIG.3, [0049]-Allan, [0007, 59] teaches or suggests connecting virtual network of site 330 (“2nd site”) to WAN 322 via vENF of site 330).

Regarding Claim 6, Xia-Trossen discloses the communication system according to claim 3, wherein the first VIM receives an instruction for generating the first network from the NFV orchestrator and instructs a first controller that controls the first gateway at the first site to connect the first gateway and the first network at the first site and to connect the first network and a first edge router to which the first gateway connects at the first site (Allan, [0059]: vENF sends a service session request response to the residential gateway identifying an address of the vENF to service the session, and receive a DHCP offer including a IP address that enables the residential gateway to directly communicate with the vENF. Combined Xia, FIG.3, [0049]-Allan, [0007, 59] teaches or suggests connecting virtual network of site 328 (“1st site”) to WAN 322 via vENF of site 328), and 
	wherein the second VIM receives an instruction for generating the second network from the NFV orchestrator and instructs a second controller that controls the second gateway at the second site to connect the second gateway and the second network at the second site and to connect the second network and a second edge router to which the second gateway connects at the second site (Allan, [0059]: vENF sends a service session request response to the residential gateway identifying an address of the vENF to service the session, and receive a DHCP offer including a IP address that enables the residential gateway to directly communicate with the vENF. Combined Xia, FIG.3, [0049]-Allan, [0007, 59] teaches or suggests connecting virtual network of site 330 (“2nd site”) to WAN 322 via vENF of site 330).  

Regarding Claim 13, Xia-Trossen discloses the communication method according to claim 9 as set forth above, comprising: 
instructing, by the NFV orchestrator, the first VIM to generate a first network that connects a first gateway at the first site and a first tenant environment in the first NFVI environment; and 
instructing, by the NFV orchestrator, the second VIM to generate a second network that connects a second gateway at the second site and a second tenant environment in the second NFVI environment (Xia, FIG.1, [0030]: Each virtualized network function components (VNFC) provides a defined sub-set of that VNF's functionality. The VNF elements are used to perform a virtualization of a network function in a non-virtualised network. For example, the network functions in the non-virtualized network may be serving gateways. Xia, FIG.3, virtual link 304, 306, virtualized compute resource (VCR) 320, 324, [0049]: WAN 322 connects VCR 320 of site 328 to VCR 324 of site 330).
However, Xia-Trossen does not disclose
wherein the first and second gateways are interconnected via an inter-site network configured between the first site and the second site, and 
wherein the first tenant environment in the first NFVI environment and the second tenant environment in the second NFVI environment are interconnected via at least the first and second gateways and the inter-site network.  
Allan discloses
wherein the first and second gateways are interconnected via an inter-site network configured between the first site and the second site (Allan, [0007]: establish a communications session between a residential gateway and a virtual edge network function (vENF) in a network function virtualization infrastructure (NFVI) over an access network. Combined Xia, FIG.3, [0049]-Allan, [0007] teaches or suggests “WAN 322 connects vENF of site 328 to vENF of site 330”), and 
wherein the first tenant environment in the first NFVI environment and the second tenant environment in the second NFVI environment are interconnected via at least the first and second gateways and the inter-site network (Combined Xia, FIG.3, [0049]-Allan, [0007] teaches or suggests “WAN 322 connects virtual network of site 328 to virtual network of site 330”).  
(Allan, Abstract, [0001-8]).

Regarding Claim 14, Xia-Trossen-Allan discloses the communication method according to claim 9, comprising: 
selecting, by the NFV orchestrator, the first and second gateways based on gateway information received from the first and second VIMs in the first and second NFVI environments, respectively (Xia, FIG.3, site 328, 330, WAN 322, [0050, 56, 95]: The NFVO 102 may determine a network connectivity, for connecting the sites 328 (“1st VLAN”) and site 330 (“2nd VLAN”) according to the requested WAN 322 connectivity requirements and the stored relationship between WAN network resource information and WAN connectivity information; Xia, FIG.2, WAN 224, [0038-39]: NFVO 102 may manage NFVI 212, 218 resources (supported by at least one of the VIM 214, 220) to ensure an optimized allocation of the necessary resources; Trossen, [0106]: NFVO used the VNFD to manage and orchestrate NSs and virtualized resources on a NFVI).  

Regarding Claim 15, Xia-Trossen-Allan discloses the communication method according to claim 13, comprising: 
setting, by the first VIM, a translated address of an internal address of a first virtual instance connected to the first virtual network of the first tenant environment in the first NFVI environment to a first network address translation (NAT) part (Allan, [0059]: vENF sends a service session request response to the residential gateway identifying an address of the vENF to service the session, and receive a DHCP offer including a IP address that enables the residential gateway to directly communicate with the vENF. Combined Xia, FIG.3, [0049]-Allan, [0007, 59] teaches or suggests connecting virtual network of site 328 (“1st site”) to WAN 322 via vENF of site 328); and 
(Allan, [0059]: vENF sends a service session request response to the residential gateway identifying an address of the vENF to service the session, and receive a DHCP offer including a IP address that enables the residential gateway to directly communicate with the vENF. Combined Xia, FIG.3, [0049]-Allan, [0007, 59] teaches or suggests connecting virtual network of site 330 (“2nd site”) to WAN 322 via vENF of site 330).  

Regarding Claim 16, Xia-Trossen-Allan discloses the communication method according to claim 13, comprising: 
on reception, by the first VIM, of an instruction for generating the first network from the NFV orchestrator, 
instructing a first controller that controls the first gateway at the first site to connect the first gateway and the first network at the first site and to connect the first network and a first edge router to which the first gateway connects at the first site (Allan, [0059]: vENF sends a service session request response to the residential gateway identifying an address of the vENF to service the session, and receive a DHCP offer including a IP address that enables the residential gateway to directly communicate with the vENF. Combined Xia, FIG.3, [0049]-Allan, [0007, 59] teaches or suggests connecting virtual network of site 328 (“1st site”) to WAN 322 via vENF of site 328); and 
on reception, by the second VIM, of an instruction for generating the second network from the NFV orchestrator, instructing, by the second VIM, a second controller that controls the second gateway at the second site to connect the second gateway and the second network at the second site and to connect the second network and a second edge router to which the second gateway connects at the second site (Allan, [0059]: vENF sends a service session request response to the residential gateway identifying an address of the vENF to service the session, and receive a DHCP offer including a IP address that enables the residential gateway to directly communicate with the vENF. Combined Xia, FIG.3, [0049]-Allan, [0007, 59] teaches or suggests connecting virtual network of site 330 (“2nd site”) to WAN 322 via vENF of site 330).


5.4.	Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. ("Xia”, US 2018/0295067 A1) in view of Trossen (US 2021/0081186 A1), and further in view of Allan (US 2016/0156718 A1). 

Regarding Claim 8, Xia discloses an NFV (Network Function Virtualization) orchestrator apparatus that integrally manages network function virtualization, the NFV orchestrator apparatus comprising (Xia, FIG.2, network function virtualization orchestrator (NFVO) 102, VNFM (virtualized network function manager) 104, VIM (Virtualized Infrastructure Manager) 214, 220, [0038-39]: NFVO 102 may manage the network service (NS) lifecycle and coordinate the management of NS lifecycle, VNF (virtualized network function) lifecycle and NFVI resources (supported by at least one of the VIM 214, 220) to ensure an optimized allocation of the necessary resources): 
a storage part that stores (Xia, FIG.7, mass storage 706, [0105]; FIG.2, WAN 224, [0038-39]: NFVO stores the relation information between the identifier of the constituent VNF(s) or constituent nested NS instance(s) in storage 804, which consume the WAN 224 connectivity and the identifier of the WAN connectivity); 
a processor (Xia, FIG.8 CPU 704, [0105]); and 
a memory that stores program instruction executable by the processor, wherein the processor executes the program instructions stored in the memory to (Xia, FIG.7, memory 710, [0105, 11]: Where the memory 710 stores instructions performed by the NFVO, and the processor 704 executes it)
select the first NFVI environment and the second NFVI environment at the first site and the second site to be interconnected, based on a request from a user and the (Xia, [0055-56]: NFVO 102 may manage NFVI 212, 218 resources (supported by at least one of the VIM 214, 220 by selecting for determining the locations (e.g., a combination of site 212, 218, resource zone and host identifier) for placing the VNFCs based on the QoS information for the virtual links connecting the VNFCs and available network resources fulfilling this QoS requirement. It is obvious for one of ordinary skill in the art to implement the request is from a user);  
inquire first and second virtualized infrastructure management apparatuses (Virtualized Infrastructure Managesr:VIMs) that manage operations of the first and second NFVI environments at the first and second sites (Xia, FIG.2, Virtualized Infrastructure Manager (VIM) 214, 220, network resources 216, 222, site 212, 218,  [0035]: Site 212 (“1st site”) comprises VIM 214 (“1st VIM”) and Network resource 216, and site 218 (“2nd site”) comprises VIM 220 (“2nd VIM”) and Network resource 222), 
However, Xia does not disclose

instruct the first VIM to generate a first network that connects a first gateway at the first site and a first tenant environment in the first NFVI environment and instructs the second VIM to generate a second network that connects a second gateway at the second site and a second tenant environment in the second NFVI environment.  
Trossen discloses
Trossen, [0106]: the information provided in the VNF descriptor (VNFD) is used, e.g., by a NFVO to manage and orchestrate NSs and virtualized resources on a NFVI. As an example, in an NFV framework, before a VNF can start its lifecycle, the VNF is normally registered with a NFVO and the corresponding VNF data (e.g., a VNFD, etc.) is uploaded and stored. It is obvious for one of ordinary skill in the art to implement “storing the registration information of gateway in the storage of the VIM).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “registering with VIM” of Trossen into the invention of Xia. The suggestion/motivation would have been to improve VIM to manage virtualized resources on a NFVI by having hardware resources to register with a VIM and the corresponding VNF data (e.g., a VNFD) is uploaded and stored (Trossen, [0105-106]).

However, Xia-Trossen does not disclose

instruct the first VIM to generate a first network that connects a first gateway at the first site and a first tenant environment in the first NFVI environment and instructs the second VIM to generate a second network that connects a second gateway at the second site and a second tenant environment in the second NFVI environment.  
Allan discloses
(Allan, [0007]: establish a communications session between a residential gateway and a virtual edge network function (vENF) in a network function virtualization infrastructure (NFVI) over an access network. Combined Xia, FIG.3, [0049]-Allan, [0007] teaches or suggests “WAN 322 connects selected vENF of site 328 to selected vENF of site 330); and 
instruct the first VIM to generate a first network that connects a first gateway at the first site and a first tenant environment in the first NFVI environment and instructs the second VIM to generate a second network that connects a second gateway at the second site and a second tenant environment in the second NFVI environment (Allan, [0007]: establish a communications session between a residential gateway and a virtual edge network function (vENF) in a network function virtualization infrastructure (NFVI) over an access network. Combined Xia, FIG.3, [0049]-Allan, [0007] teaches or suggests “WAN 322 connects vENF of site 328 to vENF of site 330).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “virtual edge network function (vENF)“ of Allan into the invention of Xia-Trossen. The suggestion/motivation would have been to improve establishing communication session between residential gateway and virtual edge network function (VENF), involves exchanging data traffic with gateway over session between gateway and VENF upon completion of confirmation (Allan, Abstract, [0001-8]).


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
SHIMOJOU et al., US 2020/0187182 A1, Method for allocating slice, involves allocating allocation step to determined slice and changing allocation step from slice matched with service of allocation object by corresponding information.
Ghosh, US 2019/0141676 A1, Method for allocating communication resources in communication network, involves determining current resources of network, investigating alternative ways to use resources instead of current use, and suggesting phase to use alternative way.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446